EXHIBIT 10.1

 

 

_____________, 2012

 

 

First PacTrust Bancorp, Inc.

18500 Von Karman Avenue, Suite 1100

Irvine, CA  92612

 

Re: Agreement and Plan of Merger by and between First PacTrust Bancorp, Inc.
(“Buyer”) and The Private Bank of California (the “Company”) 

 

Ladies and Gentlemen:

 

In consideration of the expenses and other obligations Buyer will incur in
connection with the Agreement and Plan of Merger, by and between Buyer and the
Company, dated as of August [●], 2012 (as may be amended, amended and restated
or otherwise modified from time to time, the “Merger Agreement”), and in order
to induce Buyer to execute the Merger Agreement and to proceed to incur such
expenses,
________________________________________________________________________________________________________________________________________________________________________________________________________________________
(“Shareholder”) hereby agrees as follows (capitalized terms used and not defined
herein shall have the meaning given such terms in the Merger Agreement):

 

1.                  Shareholder represents and warrants that, as of the date of
this letter agreement Shareholder has, and at all times during the term of this
letter agreement will have, beneficial ownership of, good and valid title to and
full and exclusive power to vote and to dispose of, that number of shares of the
common stock of the Company, no par value (the “Common Stock”), as set forth on
Annex A hereto (such shares, together with all additional shares of Common Stock
and all additional options, warrants and other rights to acquire shares of
Common Stock that such Shareholder may acquire from and after the date hereof,
including through any stock split, split-up, stock dividend or distribution,
combination, merger, consolidation, reorganization, recapitalization or similar
transaction with respect to shares of Common Stock, the “Shares”), with no
restrictions, limitations or qualifications on Shareholder’s rights of
disposition pertaining to the Shares, except as provided herein.  Shareholder
agrees, until the Expiration Date, that Shareholder shall notify Buyer promptly
in writing of changes in the number of Shares owned beneficially or of record by
Shareholder. “Expiration Date” means the earliest of (a) the Effective Time, and
(b) the date that the Merger Agreement is terminated in accordance with its
terms. 

2.                  Shareholder agrees, until the Expiration Date, that, without
the prior written consent of Buyer, other than pursuant to the Merger,
Shareholder shall not directly or indirectly, sell (including short sell),
transfer, pledge, assign, tender, encumber, grant a participation interest in,
hypothecate or otherwise dispose of, including by gift (collectively,
“Transfer”), or enter into any contract, arrangement or understanding with
respect to a Transfer of, the Shares.  Except as provided hereunder, Shareholder
shall not, and shall not permit any Person under Shareholder’s control or any of
Shareholder’s or such Person’s respective representatives to, seek or solicit
any such Transfer or any such contract, arrangement or understanding.  In the
case of any Transfer by operation of law, this letter agreement shall be binding
upon the transferee(s).

 


 

--------------------------------------------------------------------------------

 

Page 2

 

3.                  Until the Expiration Date (in the case of clauses (a), (b)
(c)(ii) and (c)(iii) below) and, except as Buyer may otherwise agree, at the
Company Shareholders Meeting and at any other meeting of Company shareholders,
however called, and on every action or approval by written consent of
shareholders of the Company, Shareholder shall vote (or cause to be voted), or
deliver (or cause to be delivered) a written consent covering, the Shares
(whether or not any action described below is recommend by the board of
directors of the Company; provided  that nothing in this letter agreement shall
prevent Shareholder from discharging Shareholder’s fiduciary duties as a
director or officer of the Company or as a trustee or fiduciary of any employee
benefit plan or trust of the Company):

(a)                in favor of the approval of the Merger, and the approval of
the Merger Agreement and the terms thereof, in favor of each of the other
actions contemplated by the Merger Agreement, in favor of any proposal to
adjourn or postpone the Company Stockholders Meeting to a later date if there
are not sufficient votes for adoption of the Merger Agreement on the date on
which the Company Stockholders meeting is held and in favor of any action in
furtherance of any of the foregoing;

(b)               against any action or agreement that is intended, or could be
reasonably expected to, result in a breach of any representation, warranty,
covenant or obligation of the Company in the Merger Agreement or impair the
ability of the Company to consummate the Merger or that would otherwise be
inconsistent with, prevent, impede or delay the consummation of the Merger; and

(c)                against (other than the transactions contemplated by the
Merger Agreement):  (i) any agreement, transaction or proposal that relates to
an Acquisition Proposal or Alternative Transaction; (ii) any reorganization,
recapitalization, dissolution or liquidation of the Company or any of its
subsidiaries; or (iii) any amendment or other change in the Company’s articles
of incorporation or bylaws, except in the case of clauses (ii) and (iii), if
otherwise specifically provided in the Merger Agreement or approved in writing
by Buyer.

4.                  Shareholder hereby revokes any and all previous proxies
granted with respect to the Shares.  Prior to the Expiration Date, Shareholder
shall not enter into any voting arrangement other than this letter agreement,
directly or indirectly, with respect to the Shares.

5.                  From time to time, at Buyer’s reasonable request and without
further consideration, Shareholder shall cooperate with Buyer to make all
filings and obtain all consents of Governmental Entities and third parties and
execute and deliver such additional documents and take all such further actions
as may be necessary or desirable to effect the actions contemplated by this
letter agreement.  Without limiting the foregoing, Shareholder hereby (a)
authorizes Buyer to publish and disclose in any public announcement, disclosure
required by the SEC or by applicable Law or the Proxy Statement (and, if
applicable, the Form S-4), Shareholder’s identity and ownership of the Shares,
the nature of Shareholder’s obligations under this letter agreement and any
other information that Buyer reasonably determines is required to be disclosed
in connection with the Merger and the transactions contemplated by the Merger
Agreement; (b) agrees to promptly give to Buyer and any information Buyer may
reasonably require for the preparation of any such disclosure documents; and (c)
agrees to promptly notify Buyer of any required corrections with respect to any
information supplied Shareholder, if and to the extent that such information
shall have become false or misleading in any material respect.

 

--------------------------------------------------------------------------------

 

Page 3

 

6.                  Shareholder hereby acknowledges that Shareholder is bound by
the restrictions set forth in Section 6.9 of the Merger Agreement.    

7.                  Shareholder represents, warrants and covenants to Buyer:

(a)                The number of shares set forth on Annex A hereto are the only
shares of Common Stock beneficially owned by Shareholder as of the date of this
letter agreement.  There are no agreements or arrangements of any kind,
contingent or otherwise, to which Shareholder is a party obligating Shareholder
to Transfer or cause to be Transferred to any Person any of the Shares.  No
Person has any contractual or other right or obligation to purchase or otherwise
acquire any of the Shares.

(b)               There exists no condition, requirement state of facts
(including in connection with any contract or litigation) that would prevent or
materially impede, or could reasonably be expected to prevent or materially
impede, Shareholder from performing in full its obligations under this letter
agreement.

(c)                Shareholder has full power and authority to make, enter into
and carry out the terms of this letter agreement and to perform his obligations
hereunder.

(d)               This letter agreement has been duly and validly executed and
delivered by Shareholder and constitutes a valid and legally binding agreement
of Shareholder, enforceable against the undersigned in accordance with its terms
and, except as otherwise specifically set forth herein, no other action is
necessary to authorize the execution and delivery by Shareholder or the
performance of its obligations hereunder.  If Shareholder is married and any of
the Shares constitute community property or spousal approval is otherwise
necessary for this letter agreement to be legal, binding and enforceable, this
letter agreement has been duly and validly executed and delivered by, and
constitutes a valid and legally binding agreement of, Shareholder’s spouse,
enforceable in accordance with its terms.  

 

--------------------------------------------------------------------------------

 

Page 4

 

(e)                None of the Shares are subject to any voting trust or other
agreement or arrangement with respect to the voting of the Shares, except as
provided hereunder.

(f)                Shareholder has had the opportunity to review the Merger
Agreement and this letter agreement with counsel of his, her or its own
choosing.  Shareholder understands and acknowledges that Buyer is entering into
the Merger Agreement in reliance upon Shareholder’s execution, delivery and
performance of this letter agreement.

Shareholder agrees to notify Buyer of any development occurring after the date
hereof that causes, or that would reasonably be expected to cause, any breach of
any of the representations and warranties set forth in this Section 7.

8.                  Shareholder hereby irrevocably waives (on behalf of itself
and each of its Affiliates (other than the Company and its Subsidiaries)), any
and all claims and/or causes of action (derivative or otherwise) and any rights
of appraisal or rights to dissent from the Merger that Shareholder or any such
Affiliate may have, either currently or in the future, against the Company or
any of the Company’s former or current officers, directors, shareholders,
affiliates, employees and agents (the “Company Persons”) resulting from, or
arising in connection with, any act or omission by any Company Person directly
in connection with the Merger Agreement or the consummation of the Merger, the
negotiation of the terms thereof and/or the other agreements, documents and
instruments to be executed in connection therewith; provided  that this Section
8 shall in no way limit Shareholder’s rights under Section 6.7 of the Merger
Agreement or any other rights to indemnification (and related reimbursement), in
law or by contract, that such Shareholder has with respect to Company or any of
its Subsidiaries. 

9.                  Whether or not the Merger is consummated, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring or required to incur such cost or expenses.

10.              This letter agreement shall be binding upon and inure solely to
the benefit of the parties hereto, and nothing in this  letter agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
letter agreement.  

11.              Except as otherwise provided herein, this letter  agreement
shall terminate and shall have no further force or effect as of the Expiration
Date.

12.              This letter agreement may not be assigned without the prior
written consent of the other party and may not be amended or waived except in
writing.  This letter agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

--------------------------------------------------------------------------------

 

Page 5

 

13.              The undersigned acknowledges that Buyer will be irreparably
harmed by and that there will be no adequate remedy at law for a violation by
the undersigned hereof.  Without limiting other remedies, Buyer shall have the
right to enforce this letter agreement by specific performance or injunctive
relief.

14.              Any term or provision of this letter agreement that is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this letter agreement or
affecting the validity or enforceability of any of the terms or provisions of
this letter agreement in any other jurisdiction, and if any provision of this
letter agreement is determined to be so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable, in all
cases so long as neither the economic nor legal substance of the transactions
contemplated hereby is affected in any manner adverse to any party.  Upon any
such determination, the parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable substitute provision to effect the original
intent of the parties as closely as possible and to the end that the
transactions contemplated hereby shall be fulfilled to the maximum extent
possible.

15.              This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of California applicable to agreements
made and to be performed entirely within such state.  The parties to this letter
agreement (a) irrevocably submit to the personal jurisdiction of any court of
the State of California or any court of the United States located in the State
of California with respect to any dispute arising out of this letter agreement
or the transactions contemplated by this letter agreement and (b) waive any
claim of improper venue or any claim that those courts are an inconvenient
forum.

[Remainder of page left intentionally blank]

 

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

 

 

 

 

 

________________________________________

 

 

 

________________________________________

 

 

 

________________________________________

 

 

 

________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Voting and Support Agreement]

 

--------------------------------------------------------------------------------

 

 

Accepted and Agreed:

 

 

FIRST PACTRUST BANCORP, INC.

 

 

By:_____________________________________________________________________
                                                                        
Name:
Title:

 

 

 

Dated: ________________, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Voting and Support Agreement]

 

--------------------------------------------------------------------------------

 

 

Annex A

 

Shareholder

Shares beneficially owned

Shares subject to options, warrants and other rights to acquire shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 

--------------------------------------------------------------------------------